_________________

                          Nos. 95-2506/2876
                          _________________


United States of America,         *
                                  *
          Appellee,               *
                                  *   Appeals from the United States
     v.                           *   District Court for the
                                  *   Western District of Arkansas.
Chad Allen Beers,                 *
                                  *           [PUBLISHED]
          Appellant.              *

                             ___________

                    Submitted:   February 2, 1996

                        Filed: February 7, 1996
                             ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     This is a consolidated direct criminal appeal and appeal from
the district court's1 order partially granting Chad Allen Beers's
28 U.S.C. § 2255 motion to vacate his sentence. We affirm in both
cases.


     A jury found Beers guilty of kidnapping and interstate
transportation of a stolen vehicle, and not guilty of using a
firearm during a crime of violence. The district court's judgment
of conviction and sentence was entered on August 30. On that day,
while in custody waiting to be transported to federal prison, Beers
escaped; he was arrested eight days later in Nebraska and was
confined in a county jail there.


      1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
     After his arrest, Beers filed a section 2255 motion claiming,
inter alia, ineffective assistance as a result of his attorney's
failure to file a notice of appeal despite Beers's having requested
him to do so. After a hearing, at which Beers's counsel admitted
Beers had made the request and he had failed to file the notice of
appeal, the magistrate judge2 concluded Beers was denied the right
to appeal. The magistrate judge recommended vacating the prior
judgment of conviction and sentence and entering a new judgment,
thereby enabling Beers to appeal within ten days of the entry of
the new judgment. The magistrate judge also recommended a stay of
any other ineffective-assistance claims brought in the section 2255
motion, pending the outcome of the direct appeal. The district
court vacated only the sentence, concluding that there was no
reason to disturb the conviction. The court then reimposed the
same sentence and advised Beers he had ten days to appeal. The
district court also stayed Beers's other claims of ineffective
assistance, administratively terminating them pending resolution of
a direct appeal.


     Beers appealed both the judgment of conviction and sentence
(No. 95-2506), and the ruling on the section 2255 motion which
vacated only the sentence (No. 95-2876). He argues the district
court should have vacated the judgment of conviction as well as the
sentence, because the failure to vacate his conviction will
prejudice his ability to get federal-sentence credit for time
served in the county jail in Nebraska.       Beers also argues he
received ineffective assistance of trial counsel when counsel
failed to object to the prosecution's inflammatory closing
argument.


     We conclude that, in vacating only the sentence, the district
court complied with the procedures we have prescribed when a


      2
       The Honorable Beverly R. Stites, United States Magistrate
Judge for the Western District of Arkansas.

                               -2-
defendant has been unconstitutionally deprived of appellate review
because of ineffective assistance of counsel. See Hollis v. United
States, 687 F.2d 257, 259 (8th Cir. 1982) (procedure is to vacate
sentence; time for appeal then commences to run from date of
resentencing), cert. denied, 459 U.S. 1221 (1993); Williams v.
United States, 402 F.2d 548, 552 (8th Cir. 1968). Moreover, by
escaping, Beers removed himself from official detention.       See
Moreland v. United States, 968 F.2d 655, 657 n.6 (8th Cir.) (en
banc), cert. denied, 113 S. Ct. 675 (1992).       He would not be
entitled to federal-sentence credit for any time he may have spent
in state custody on state charges. See 18 U.S.C. § 3585(b).


     As to the claim based on counsel's failure to object,
ineffective-assistance claims are generally not properly presented
for the first time on direct appeal. United States v. Logan, 49
F.3d 352, 361 (8th Cir. 1995). Because the district court stayed
consideration of Beers's other ineffective-assistance claims
pending resolution of his direct appeal, and because we wish to
prevent piecemeal litigation, we decline to consider this claim at
this time. Under the district court's order, Beers has thirty days
after any affirmance of his conviction and sentence to reassert his
ineffective-assistance claims in the district court. At that time,
Beers should seek to assert this claim as well.


     Accordingly, we affirm the judgment of conviction and
sentence, and affirm the district court's order partially granting
Beer's section 2255 motion and staying his ineffective-assistance
claims.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                               -3-